RUMSEY, J.
Upon the former appeal (43 N. Y. Supp. 615) it was held that, if the plaintiffs were acting as attorneys for the defendants, it was their duty to obey the defendants’ instruction, and, when requested, they should have omitted the receiver’s clause, which they put into the mortgage, and, if they were acting for Harbeclr, it was their duty to disclose that fact to the defendants, and if, omitting that duty, they were not able to procure the policy of insurance because they followed Harbeck’s instructions, they had failed to perform their contract, and in either case they were not entitled to recover. There is no question in this case as to the employment of the plaintiffs by the defendants, but it is established by the evidence, as it was established upon the former trial, that, having been employed by the defendants to procure the policy of insurance, they insisted, at the direction of Harbeclr, in inserting in the mortgage the provision for the receiver against the instructions of the defendants, and that that insistence was the reason why the policy of insurance was not obtained and the loan not completed. The case is precisely, therefore, within the reasoning of the former decision, and it must be affirmed upon its authority. Richards v. Washburn, 14 App. Div. 237, 43 N. Y. Supp. 615.
The judgment must be affirmed, with costs. All concur.